OPINION of the Court, by
Ch. J. Boyxe.
This was an ejectment. On the trial the plaintiff, to deduce his title, offered in evidence a copy of a deed regularly recorded, from Benjamin Temple to Hubbard Taylor, who was the plaintiff’s immediate vendor; but the court, on the objection of the defendants, refused to ad* C(W as evidence, because it was not sufficiently proven that it was not in the power of the plaintiff to produce the original.
We are inclined to think that it was not necessary to account for the nonproduction of the original, before the copy could be admissible evidence. The doctrine is well *43settled, that a copy of an enrolled deed, where ^nrolment is necessary, is admissible — 1 Salk. 280 — Gil. Ev. 86, 97, From the general terms in which the doctrine is laid down in these books, it would seem to be equally applicable to all cases where the original would be relevant evidence, and we can perceive no mischief which would result from thus applying it.
We are therefore of. opinion the court below erred in refusing to admit the copy of the deed in this case as evidence.
Judgment reversed with costs, and cause remanded, for new proceedings.